Case 1:18-cv-Ol432-A.]T-TGB Document 8-1 Filed 03/01/19 Page 1 of 1 Page|D# 53

EEOC Form 5 (11/09)

 

 

 

 

 

CHARGE OF D|SCR|M|NAT|ON Charge Presented To: Agency(ies) Charge No(s):
Thls form is affected by the Privacy Act of 1974. See enclosed Prlvacy Act g FEPA
Statement and other information before completing this lorm.

|:| EEoc 570-2011-00511

and 'EEOC'
State or local Agency. if any
Name (l'ndlcate Mr.. Ms., Mrs.) HHome Phone (lncl_ Alea Code) ` Date of Blrth
lllls. Andrea J. Bick|ey ___

 

 

 

Stre Clty. S\ate and ZlP GOdB

 

Named ls the Employer, Labor Orgarllzatlon, Emp|oyment Agency, Apprent|oeship Comm|tteel or State or Local Government A_gency That l Believe
Dlscrlminated Against Me or Others. (lfmore than two, list under PARTlCULARS balcw.)

 

 

 

 

 

 

 

 

_ Name. No. Employoos. Mambem _ Phone No. (Include Area Code)
METROPOL|TAN WAS HlNGTON- A|RPORTS AUTHOR|TY 500 or llllore (703) 417-1322
StreetAddress City, State and ZlP Code
1 Aviation Circ|e, Suite 1 58, Washington, DC 20001
Name Ne. Empluyeas. Members Phone No. {lnclude Area Code)
sueelAddre_ss clry, slate and zlP code
olscalMlNATloN aAsEo on (cne¢.-l¢ appmplrare bax¢es}.) DATE(s) olschMlNA'rloN 'rool< PLAcE

' Earltest , Latest

|:] RAce \:| col.oR |:| sex . |::| RELleloN |:l NATloNAr_ onlclw 08-13..2010 08_13.2010

|:|_RETALlATloN Ael=. l:] olsAalLlTY m GENErlclNr=oRlleTloN
oTHER(specrry) ~ |:| coN'rlNulNe Ac'rloN

 

 

THE PART|CULARS ARE {If additional paperls needed attach extra sheet(a)):

On or about April 4, 2007 l was hired by Metropolitan Washington Airports Authority as a General Business
Specialist. On or about November1, 2008, l was offered a promotion by Mr Steven Baker, VP of Business
'Administration. Between on or about January 2009 and August 2010 | observed Mr. Baker and |Vls. Margaret
lVcheougl-'l, Chief Operating Officer, disagree over the promotion`. l believe Ms. lVcheough preferred a male
for this role. On or about August 13, 2010, Mr. Baker informed me that my offer of promotion was rescinded

and 'ms utter not eti-mcp l tv rv\s a m gsrrrransrri”»j
l believe that l have been discriminated agr inst because of my sex, Fema|e, in violation of Title Vl_l_- of the

Civi| Rights Act of 1964, as amended §§

 

 

l want lms charge men wrrn born me EEOC and me Slate or local Agency. rf any. l NOTARY - Wh€n necessary far Srafe end LocalAa@m=y Re¢lulr¢menrs
will advise the agencies if l change my address or phone number and l will
cooperate tully. with them in the processing of my charge in accordance with their

 

 

 

procedures l swear or affirm that l have read the above charge and that it ls true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge information and belief.
' S|GNATURE OF COMPLA|NANT

L{~("l l B»O ll suescRran AND swoRN To BeFoRe ME rllls DATE
' (monlh. day, year)

Dale s Uhargl?ddrty Sl'gnature

 

 

 

